In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-867V
                                      Filed: July 27, 2015
                                          Unpublished

****************************
CARMEL MCDOWELL,                        *
                                        *
                     Petitioner,        *
                                        *      Attorney Fees and Costs; Stipulation;
                                        *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, Memphis, TN, for
petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

        On September 18, 2014, Carmel McDowell filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleged that she suffered a shoulder
injury related to vaccine administration [“SIRVA”] as a result of an influenza [“flu”]
vaccination on October 1, 2013. Petition at 1. On June 12, 2015, I issued a decision
awarding compensation to petitioner based on the parties’ proffer.

      On July 24, 2015, the parties filed a Stipulation of Facts Concerning Attorneys’
Fees and Costs. According to the stipulation, the parties agree upon an award of


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.


2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$19,250.00. In accordance with General Order #9, petitioner’s counsel represents that
petitioner incurred no out-of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

      Accordingly, I award the total of $19,250.003 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel, William E. Cochran,
Jr.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2